        Case 2:21-cv-00246-JAD-VCF Document 1-3 Filed 02/14/21 Page 1 of 6
                                                                                      Electronically Filed
                                                                                      1/29/2021 10:26 AM
                                                                                      Steven D. Grierson
                                                                                      CLERK OF THE COURT

 1

 2
      MICHAEL P. LOWRY, ESQ.
 3    Nevada Bar No. 10666
      E-mail: Michael.Lowry@wilsonelser.com
 4    6689 Las Vegas Boulevard South, Suite 200
      Las Vegas, NV 89119
 5    Tel: 702.727.1400/Fax: 702.727.1401
      Attorneys for Steven T. West; Blake Reidhead, Inc.
 6

 7

 8                                              DISTRICT COURT
 9                                        CLARK COUNTY, NEVADA
10
      Gary Bernstein                                                   Case No.: A-21-827324-C
11                                                                     Dept. No.: 29
                             Plaintiff,
12
       vs.                                                             Defendants’ Answer to Complaint
13
      Blake Reidhead, Inc. d/b/a BDR Transport; Steven
14    Thomas West; Does I through XX, inclusive; and
      Roe Business Entities I through XX, inclusive,
15
                             Defendants.
16

17       1. Admit.
18       2. BDR Transport admits it does business in Nevada but denies the remaining allegations.
19       3. Admit.
20       4. Defendants lack knowledge sufficient to determine the accuracy of the allegations in this
21           paragraph, so they deny them.
22       5. Defendants repeat their responses to the prior paragraphs.
23       6. Defendants lack knowledge sufficient to determine the accuracy of the allegations in this
24           paragraph, so they deny them.
25       7. Defendants admit Mr. West was driving a BDR vehicle but deny the remaining allegations.
26       8. BDR admits it owned and controlled the vehicle, but denies the remaining allegations.
27       9. Admit.
28       10. Admit.


     250576483v.1
                                          Case Number: A-21-827324-C
        Case 2:21-cv-00246-JAD-VCF Document 1-3 Filed 02/14/21 Page 2 of 6




1        11. Defendants lack knowledge sufficient to determine the accuracy of the allegations in this

2            paragraph, so they deny them.

3        12. Defendants repeat their responses to the prior paragraphs.

4        13. Deny.

5        14. Deny.

6        15. Deny.

7        16. Deny.

8        17. Deny.

9        18. Deny.

10       19. Defendants repeat their responses to the prior paragraphs.

11       20. BDR admits it owned and controlled the vehicle, but denies the remaining allegations.

12       21. Deny.

13       22. Deny.

14       23. Admit.

15       24. BDR admits Mr. West was within the course and scope of his employment, but it denies the

16           remaining allegations as to others in this paragraph.

17       25. Deny.

18       26. BDR admits Mr. West was within the course and scope of his employment, but it denies the

19           remaining allegations in this paragraph.
20       27. Deny.

21       28. Deny.

22       29. Deny.

23       30. Deny.

24       31. Defendants repeat their responses to the prior paragraphs.

25       32. Deny.

26       33. Deny.

27       34. Deny.

28
                                                        -2-
     250576483v.1
        Case 2:21-cv-00246-JAD-VCF Document 1-3 Filed 02/14/21 Page 3 of 6




1                                           Affirmative Defenses

2        1. Plaintiff was comparatively negligent.

3        2. Mr. West encountered a sudden emergency.

4        3. The event at issue was caused by a third-party.

5        4. Plaintiff has not mitigated damages.

6                                            Request for Relief

7            Defendants request the complaint be dismissed with prejudice.

8             DATED this 29th day of January, 2021.

9

10

11
                                            BY: /s/ Michael Lowry
12                                              MICHAEL P. LOWRY
                                                Nevada Bar No. 10666
13                                              6689 Las Vegas Boulevard South, Suite 200
                                                Las Vegas, NV 89119
14                                              Tel: 702.727.1400/Fax: 702.727.1401
                                                Attorneys for Steven T. West; Blake Reidhead, Inc.
15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      -3-
     250576483v.1
        Case 2:21-cv-00246-JAD-VCF Document 1-3 Filed 02/14/21 Page 4 of 6




1                                           Certificate of Service

2            Pursuant to NRCP 5, I certify that I am an employee of Wilson Elser Moskowitz Edelman

3     & Dicker LLP, and that on January 29, 2021, I served Defendants’ Answer to Complaint as

4     follows:

5                   by placing same to be deposited for mailing in the United States Mail, in a sealed
                    envelope upon which first class postage was prepaid in Las Vegas, Nevada;
6
                    via electronic means by operation of the Court’s electronic filing system, upon each
7                   party in this case who is registered as an electronic case filing user with the Clerk;
8
        Ladah Law Firm
9       517 S. 3rd St.
        Las Vegas, NV 89101
10      Attorneys for Gary Bernstein
11
                                         BY:    /s/ Michael Lowry
12                                              An Employee of
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      -4-
     250576483v.1
                    Case 2:21-cv-00246-JAD-VCF Document 1-3 Filed 02/14/21 Page 5 of 6


Ruder, Sonya
From:                        efilingmail@tylerhost.net
Sent:                        Friday, January 29, 2021 10:27 AM
To:                          EfileLasVegas
Subject:                     Notification of Service for Case: A-21-827324-C, Gary Bernstein, Plaintiff(s)vs.Blake
                             Reidhead Inc., Defendant(s) for filing Answer - ANS (CIV), Envelope Number: 7315725

Categories:                  Blue Category


[EXTERNAL EMAIL]


                                                                Notification of Service
    To help
    protect y our
    priv acy,
    Micro so ft
    Office
    prev ented
    auto matic
                                                                                Case Number: A-21-827324-C
                                                                 Case Style: Gary Bernstein, Plaintiff(s)vs.Blake
    download of
    this pictu re
    from the
    In ternet.
    EFile State
    Logo




                                                                                   Reidhead Inc., Defendant(s)
                                                                                   Envelope Number: 7315725

This is a notification of service for the filing listed. Please click the link below to retrieve the submitted
document.

                                                     Filing Details
Case Number                          A-21-827324-C
Case Style                           Gary Bernstein, Plaintiff(s)vs.Blake Reidhead Inc., Defendant(s)
Date/Time Submitted                  1/29/2021 10:26 AM PST
Filing Type                          Answer - ANS (CIV)
Filing Description                   Defendants' Answer to Complaint
Filed By                             Michael Lowry
                                     Gary Bernstein:

                                     Ramzy Ladah, Esq. (litigation@ladahlaw.com)

                                     Natalie Stevenson (natalie@ladahlaw.com)

Service Contacts

                                     Blake Reidhead Inc.:

                                     Michael Lowry (michael.lowry@wilsonelser.com)

                                     Efile LasVegas (efilelasvegas@wilsonelser.com)

                                                  Document Details
Served Document                      Download Document
                                             This link is active for 30 days.

                                                            1
Case 2:21-cv-00246-JAD-VCF Document 1-3 Filed 02/14/21 Page 6 of 6




                                2
